DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 11 and 16 are objected to because of the following informalities:
In claim 1, lines 19-20, the claimed limitation “that is coupled to the coupled to the first fabric networking device” should be corrected to “that is coupled to the first fabric networking device”. 
	In claim 5, line 1, the claimed limitation “wherein second fabric” should be changed to “wherein the second fabric” to refer to the second fabric taught in line 18 of claim 1.
	Similarly, in claims 11 and 16, line 1, the claimed limitation “wherein second fabric” should be changed to “wherein the second fabric”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the first fabric management system”, “the second fabric management system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,165,650. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing at least independent claims 1, 8 and 14 of the instant application with claims 1, 8 and 14 of the Patent, claims 1, 8 and 14 of the instant application basically teach the same inventive subject matter of claims 1, 8 and 14 of the Patent in broader scope by replacing a plurality of server devices with a computing device, a plurality of virtual area networks with a virtual network, a primary I/O module with a first fabric networking device, a leaf switch device with a second fabric networking device. Claims 1, 8 and 14 of the instant application therefore are not distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 10-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lochhead et al (US 2020/0396181).
As per claim 1, Lochhead teaches a multi-fabric Virtual Local Area Network (VLAN) configuration system (Fig. 1), comprising:
a first fabric including:
a computing device (125, Fig. 1) that is configured to communicate using a virtual network (121, 123, Fig. 1);
a first fabric networking device (data store, Fig. 1) that is coupled to the computing device (125, Fig. 1); and
a first fabric management system (client device 137, Fig. 1) that is coupled to the computing device and the first fabric networking device, wherein the first fabric management system is configured to:
identify virtual network information associated with the virtual network (para 0160: IP addresses are assigned that correspond to the IP services to be provided in response to the request. In one example, internet configuration manager 829 queries data store 831 to determine available IP addresses for associating to the internet connectivity);
automatically configure at least one first fabric networking device port on the first fabric networking device using the virtual network information (para 0162: At block 907, in response to receiving the request from the client device, the virtual network is associated with the assigned IP addresses. In one example, virtual network 821 is configured using the assigned IP addresses. In one example, virtual network 821 is configured to connect a router (e.g., that connects to external network providers) associated with IP services 843 to port 808 of TOR switch 805); and
cause the virtual network information to be transmitted by the first fabric networking device across a first fabric boundary of the first fabric (para 0164: delivering, via the router, IP services (e.g., IP services 843) using the internet protocol (IP) network connectivity to a computing device (e.g., server 809) mounted in the rack); and
a second fabric including:
a second fabric networking device (TOR switches, Fig. 8) that is coupled to the first fabric networking device and that is configured to receive the virtual network information across a second fabric boundary of the second fabric (para 0164: providing the IP network connectivity to the router including creating a virtual network on a network fabric (e.g., network fabric 801) of the data center, and connecting the router to the virtual network; and delivering, via the router, IP services (e.g., IP services 843) using the internet protocol (IP) network connectivity to a computing device (e.g., server 809) mounted in the rack); and
a second fabric management system (network fabric 801, Fig. 8) that is coupled to the second fabric networking device (Racks 803, 855, Fig. 8), wherein the second fabric management system is configured to:
receive, from the second fabric networking device, the virtual network information (para 0164: in response to receiving the request, providing the IP network connectivity to the router including creating a virtual network on a network fabric (e.g., network fabric 801) of the data center, and connecting the router to the virtual network; and delivering, via the router, IP services (e.g., IP services 843) using the internet protocol (IP) network connectivity to a computing device (e.g., server 809) mounted in the rack; para 0254); and
automatically configure at least one second fabric networking device port on the second fabric networking device using the virtual network information (para 0242: receive a request to provide an internet connection for the server (e.g., provide IP services 843 to server 1020); and in response to receiving the request to provide the internet connection, further configure the TOR switch to provide internet connectivity to the server via one or more virtual networks of the network fabric; para 0287: the request comprises a request to provide an internet connection for the computing device, and the instructions are further configured to instruct the at least one processing device to automatically configure the TOR switch to provide internet connectivity to the computing device via the virtual network).

As per claim 3, Lochhead teaches wherein the virtual network is a Virtual Local Area Network (VLAN), and the virtual network information is VLAN information (para 0081: In one example, virtual machine 213 is associated with VLANs 223 of network fabric 101; para 0199: the switch ports are configured with a virtual local area network (VLAN) configuration).

As per claim 5-6, Lochhead teaches utilizing a Virtual extensible Local Area Network (VxLAN), and providing a VxLAN configuration on the at least one second fabric networking device port (para 0059).

As per claim 7, Lochhead teaches automatically configuring a second fabric networking device port on the second fabric networking device that is directly connected to the first fabric networking device using the virtual network information; and automatically configuring a second fabric networking device port on the second fabric networking device that is directly connected to a second fabric Internet device using the virtual network information (paras 0162, 0242).

As per claim 8, 10-14, 16-18 and 20, the claims disclose similar features as of claims 1, 3 and 5-7, and are rejected based on the same basis as claims 1, 3 and 5-7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lochhead et al (US 2020/0396181) in view of Mohandas et al (US 2014/0372576).
As per claim 2, Lochhead does not explicitly teach transmitting the virtual network information in a bitmap data structure. However, Mohandas teaches transmitting data in a bitmap data structure (Fig. 3, para 0067).  It would have been obvious to a person of ordinary skill in the art to combine the teachings of Lochhead with those of Mohandas to facilitate communications between the networking devices.

	As per claim 4, Mohandas teaches transmitting the virtual network information via Link Layer Discovery Packet (LLDP) communications (para 0008).

As per claim 9, 15 and 19, the claims disclose similar features as of claims 2 and 4, and are rejected based on the same basis as claims 2 and 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456